Citation Nr: 0024075	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1979.  

This matter arises from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and in July 1996, the Board of 
Veterans' Appeals (Board) remanded the case back to the RO 
for further development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with PTSD which has been 
linked to his active service.  

3.  The evidence fails to show that the veteran engaged in 
combat with the enemy.  

4.  The veteran's diagnosed PTSD is not attributable to 
military service, and his purported stressors have not been 
verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation.  It is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  As 
a result, the VA has a duty to assist the veteran in 
developing facts which are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  As will be discussed, the Board finds 
that all relevant facts have been properly developed, and 
that no further action by the VA is warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection for PTSD 
requires a showing of three elements.  First, there must be 
medical evidence establishing a diagnosis of PTSD.  Second, 
there must be credible supporting evidence that the claimed 
in-service stressor actually occurred.  Third, there must be 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. § 3.304(f) (1999); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy."  Id.    

If the VA determines that the veteran engaged in combat with 
the enemy, and that his alleged stressor is combat related, 
then the veteran's lay statements and testimony are accepted 
as conclusive evidence of occurrence of the claimed stressor.  
No further development or corroborative evidence is therefore 
required.  This is provided, however, that such statements or 
testimony are found to be "satisfactory," i.e., credible 
and "consistent with the circumstances, conditions, or 
hardships of service."  Se 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  In a recent opinion, the VA General Counsel 
stated that the term "combat" is defined to mean a "fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement with military forces."  
VAOPGPREC 12-99 (October 1999), citing Webster's Third New 
Int'l Dictionary at 452 (1981).  That opinion further states 
that the phrase "engaged with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGPREC 12-99.  

If, however, the VA determines that either the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay statements and testimony by 
themselves are not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  

In the present case, the veteran served in the U.S. Army for 
20 years, most of which time was served in the military 
occupational specialty of (MOS) of "first cook".  The 
veteran's service personnel records show that he served in 
Company "D" of the 2nd Battalion, 22nd Infantry, 25th Infantry 
Division in Vietnam from September 1968 to September 1969 as 
a "mess steward."  The veteran's awards and decorations 
included the Vietnam Service Medal with four bronze service 
stars, the Vietnamese Cross of Gallantry with a Palm device, 
the Republic of Vietnam Campaign Medal, and the Bronze Star 
Medal, without the "V" device denoting valor.  As will be 
discussed further, the veteran has numerous diagnoses of PTSD 
rendered by both private and VA medical examiners.  The 
examining and treating physicians have concluded that the 
veteran incurred PTSD as a result of his claimed stressors.  
At issue here, at least insofar as PTSD is concerned, is 
whether the veteran's claimed stressors have been verified.  

The veteran alleges that he was present at the Dau Tieng 
Firebase when it was attacked by enemy forces on the night of 
July 7, 1969.  He has given varying accounts of the action, 
alternatively claiming that portions of the base camp were 
overrun by North Vietnamese forces or that the entire base 
camp was wiped out, leaving large numbers of U.S. troops and 
enemy soldiers dead.  He appears to indicate that his duties 
as a mess sergeant involved feeding troops while under fire.  
In addition, the veteran claims that he was on board a 
military convoy from Cu Chi to Dau Tieng on January 14, 1969, 
when the convoy was attacked by enemy forces using rocket-
propelled grenades (RPGs), mortars, and rockets.  He 
submitted a photocopy of an undated newspaper photograph 
showing a soldier, claimed to be himself, riding on what 
appears to be the back of an Army mess truck on a flooded 
highway near Trang Bang province.  The photograph depicts a 
military police officer directing U.S. military traffic 
around a disabled civilian fuel truck, but does not otherwise 
denote any "combat" per se.  

In his various statements and during the course of rating 
examinations, the veteran has claimed to have witnessed 
varying numbers of deaths, and in the report of the most 
recent VA rating examination of May 1998, claimed to have 
witnessed some 300 to 400 "dead people with their heads 
blown off."  The veteran stated that he was speaking with an 
unnamed officer when an incoming mortar round detonated, 
killing the officer.  He also reported witnessing the deaths 
of a number of close friends due to incoming rounds.  
However, the veteran was consistently unable to provide the 
names of any of the individuals referred to.  An extract of a 
1968 calendar year unit history from the 2nd Bn, 22nd Inf., 
25th Inf. Div. was received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  That unit 
history showed that elements of the 2nd Bn, 22nd Infantry 
encountered enemy attacks while on convoys en route from Cu 
Chi from Dau Tieng base camp in late 1968 and early 1969.  
However, the extracts only showed that Companies "A", "B", 
and "C" of the 2/22nd were involved with those convoys.  
They do not reflect that Company "D" to which the veteran 
was assigned (as indicated in his service personnel records) 
had been involved in any of the convoys which had encountered 
hostilities.  

With respect to the alleged action of March 7, 1969, the 
veteran stated that he served as a "combat infantry cook" 
and personally participated in the battle in which his unit 
was overrun by enemy forces.  In support of this statement, 
the veteran submitted a copy of a 25th Infantry Division 
newspaper article dated on March 10, 1969, which described 
combat action, in which enemy troops attacked the Dau Tieng 
base camp.  According to the article, "infantrymen, cooks, 
clerks, and other support soldiers of the '3rd Brigade' 
killed 73 enemy who had overrun portions of the 
installation."  The article went on to describe how infantry 
units engaged in close quarters combat to repel the North 
Vietnamese from portions of the base camp, including the base 
library, the officers' swimming pool, the post exchange, and 
outbuildings of a nearby rubber plantation.  

The unit extract provided by USASCRUR shows that the North 
Vietnamese forces did, in fact, breach the perimeter at the 
Dau Tieng base camp in two locations on 22 February 1969.  
The extract stated that while infantry units organized to 
fight off the enemy, rear detachment personnel "to include 
cooks, supply personnel, clerks, and mechanics" were to 
occupy bunkers on the north, east, and south sides of the 
perimeter.  Further, the extract indicated that the bunkers 
occupied by mechanics were placed under heavy attack, and 
after a series of firefights, the enemy forces were ejected 
and the perimeter restored.  There is no mention, however, of 
the "Company D" to which the veteran was assigned, per his 
service personnel records.  

The veteran's service medical records are completely negative 
for any indication of a psychiatric disorder.  Shortly after 
his discharge from service, the veteran underwent VA rating 
examinations in September and November 1979.  The reports of 
those examinations show that the veteran was characterized as 
being soft spoken, cooperative, well dressed, and in no 
physical or mental distress.  The veteran gave a history of 
experiencing some difficulty falling and remaining asleep, 
and of feeling mildly depressed on occasions.  However, he 
indicated that he was generally "pretty well put together."  
The examiner offered that there was no evidence of 
organicity, and the veteran was able to repeat six numbers 
forward and four numbers backwards.  He was able to perform 
serial sevens without mistakes, and general fund of knowledge 
was acceptable.  The examiner offered that the veteran had 
good judgment, reasoning, and insight.  He concluded with 
diagnoses of tension headaches and of a normal neurological 
examination.  

The veteran underwent a VA rating examination in July 1981 in 
which he reported experiencing headaches and dizziness, 
chronic anxiety, and frequent difficulty sleeping.  On 
examination, he was noted to be casually dressed, and 
demonstrated some underlying passive-aggressive and passive-
dependent characteristics.  He also appeared to be ill at 
ease.  The veteran demonstrated little evidence of 
depression, and there was no indication of a thinking 
disorder.  He denied experiencing hallucinations, and was 
fully oriented.  The veteran was observed to be functioning 
within a normal range of intelligence, his memory was 
described as adequate, and he was found to be able to think 
in abstract terms.  The veteran showed no evidence of 
organicity, and there was no tendency toward confabulations.  
Judgment was "fair" as tested during the course of the 
interview.  The examiner concluded with a diagnosis of a mild 
anxiety reaction in a person with passive-dependent and 
passive-aggressive personality features, and with a history 
of tension headaches.  No specific neurologic disorder was 
found.  In summary, the examiner stated that the veteran was 
competent and sane, and that he had only a mild degree of 
either vocational or social inadaptability on a strictly 
neurological or psychiatric basis.  

April 1990 treatment records indicate that the veteran was 
admitted to a VA Medical Center (VAMC) for treatment for a 
depressive disorder with psychotic features.  At the time of 
his admission, the veteran reported no significant past 
medical history.  The treating physician indicated that upon 
being stabilized, the veteran underwent surgery for a hernia, 
and was subsequently discharged for treatment on an 
outpatient basis.  His diagnosis at that time was of a 
depressive disorder.  Further, the veteran was noted to 
experience anger feelings of an unspecified nature, and his 
diagnoses included PTSD.  


Inpatient treatment records dating from March through June 
1991 from the Cottage Hospital of Grosse Point show that the 
veteran was admitted for psychiatric problems which had 
apparently been triggered by a mistaken police drug raid on 
his house.  On admission, the veteran was alert, cooperative, 
and well dressed and groomed.  His cognition appeared to be 
obsessive about "being stressed out and lonely," and there 
were visual and auditory hallucinations.  Judgment was fair, 
and concentration was poor.  The veteran reported 
experiencing flashbacks relating to the Vietnam War, and he 
was diagnosed with an Axis I Schizophreniform disorder with 
paranoid symptoms, PTSD, and alcohol abuse.  

Letters dated in July 1992 and February 1993 were received 
from a licensed clinical psychologist, Donald Tate, Ph.D., 
A.B.P.D.C., C.R.C., in which he offered that the veteran 
suffered from chronic PTSD.  Dr. Tate indicated that the 
veteran had been seen at a clinic since December 1989, and 
that he was totally disabled due to PTSD.  According to Dr. 
Tate, the veteran's prognosis was moderately severe, and that 
he engaged in "violent acting-out behaviors."  He indicated 
that the veteran was being treated regularly on an outpatient 
basis for his psychiatric problems.  

In November 1992, the veteran submitted a statement in which 
he claimed to have been treated for a psychiatric disorder at 
a VA Medical Center (VAMC) in 1990.  He underwent a VA 
psychiatric examination in December 1992, and appears to have 
reported that he served as a combat infantryman.  According 
to the veteran at that time, he was experiencing problems at 
work due to flashbacks, "seeing things," "hearing things," 
and "mental problems."  He stated that he had experienced 
such problems upon his discharge from service, and that they 
had become severe in the last three years.  In addition, the 
veteran stated that he heard the phrase "kill the people, 
kill the people" and that he saw "men running around and 
the people around him trying to harm him."  He also reported 
that someone was following him.  The veteran reported five 
psychiatric hospitalizations in the last three years, and 
indicated that he was no longer drinking.  He indicated that 
he had been married since 1963, and that he had three adult 
children.  His problems also included nightmares and 
difficulty sleeping.  

On examination, the veteran was found to be quiet, 
cooperative, and casually dressed.  Personal hygiene was 
satisfactory, and psychomotor activity was within normal 
limits.  The veteran's affect was appropriate, but depressed.  
He indicated that he was always depressed, and that he 
watched his back because of being followed.  In addition, the 
veteran reported having attempted suicide on one occasion, 
and that he experienced guilt feelings because his children 
were not "having fresh air."  The veteran reported feeling 
hopeless, worthless, and useless, but not paranoid.  He was 
found to be fully oriented and had satisfactory cognitive 
evaluation.  The examiner concluded with an Axis I diagnosis 
of paranoid schizophrenia with depression.  

A letter dated in April 1993 was received from Dan Guyer, 
M.D., stating that the veteran had been seen since 1989 on 
both an inpatient and an outpatient basis for his psychiatric 
disorders.  Dr. Guyer indicated that the veteran reported a 
diagnosis of PTSD, and indicated that he had treated the 
veteran since July 1991.  During the course of treatment, Dr. 
Guyer reported that the veteran superficially appeared 
stable, but complained of continuing depression, explosive 
behavior, and feeling readily overwhelmed and upset with the 
circumstances of his life.  According to Dr. Guyer, the 
veteran was currently stabilized on medications, but remained 
somewhat superficial and guarded.  Dr. Guyer concluded with 
an Axis I diagnosis of a delusional disorder with depressive 
features.  

The report of a June 1993 VA rating examination shows that 
the veteran had been previously diagnosed with PTSD, and that 
he had been awarded SSA disability benefits on the basis of 
multiple disorders.  The examiner indicated that the sole 
source of psychiatric history was the veteran, and that he 
indicated that he served in combat in Vietnam as an 
infantryman with a military occupational specialty of 
"11B40."  The veteran reported that after his discharge 
from the service he was primarily employed as a cook, albeit 
with several employers.  The veteran reported experiencing 
hypervigilance, nightmares, flashbacks, and homicidal and 
suicidal ideation.  With respect to stressors, he indicated 
that in November 1968, people were being shot, "there was a 
fight; all were killed; he was saved; he was in the kitchen; 
and the other people went to fire."  A second alleged 
incident occurred when the veteran and another unnamed 
individual were sitting atop an "SPC", sic, and "the guy's 
head was blown off by an RPG" (rocket propelled grenade).  
Further the veteran offered that "One time, a good friend of 
mine was burned in a fire.  He was cooking in a store.  There 
was a short circuit, and he was sleeping."  "Another time, 
a friend of mine was in a building, and the building was 
blown up.  Four people died one night in 'Dowtieng' sic in 
Vietnam in '68 on the Vietnamese New Year.  The whole base 
camp was burned.  A lot of people were killed.  We had to get 
the bodies together.  This happened in '68."  Following the 
examination, the examiner concluded with a diagnosis of 
chronic PTSD.  He offered that the reason for that diagnosis 
was that the veteran reported experiencing nightmares, 
flashbacks, survival guilt, depression, and low self-esteem.  
Further, he noted that the veteran had been previously 
diagnosed with PTSD by other physicians and psychologists.  

The report of a November 1996 psychiatric examination shows 
that the veteran stated that he felt depressed, and added 
that "since he came out of the service, he had been feeling 
down."  The examiner noted that the veteran had been 
diagnosed with lymphoma, and that he reported feeling 
stressed, down, and depressed due to his various health 
problems.  The examiner further noted that the veteran was 
able to take care of daily activities, and with respect to a 
category denoting past and present interests, she offered 
that the veteran slept and took naps.  The veteran's wife 
offered that he "screams and hollers most of the time."  
The examiner stated that the veteran had good contact with 
reality, and psychomotor activity was within normal range.  
He was found to be cooperative, and with intact insight.  
Speech was spontaneous, well organized, coherent, logical, 
and goal directed.  The veteran further denied a history of 
experiencing delusions, hallucinations, obsessions, 
compulsions, suicidal thoughts or attempts.  His sleep was 
disturbed and his weight fluctuated, but he was not noted to 
respond to any internal stimuli, and there was no formal 
thought disorder.  The examiner concluded with Axis I 
diagnoses of a depressive disorder, not otherwise specified, 
and a history of polysubstance abuse in remission.  

The veteran underwent his most recent VA rating examination 
in May 1998.  The report of that examination shows that he 
claimed to experience a number of symptoms associated with 
PTSD including nervousness, depression, hearing voices and 
other noises, nightmares of varying frequency, seeing 
Vietnamese people walk across his yard (who he claimed to 
shoot at), anger, and homicidal ideations.  The veteran 
reported seeing a psychiatrist for the first time in 1969 or 
1970, and that he had seen a psychiatrist on several 
occasions since that time.  The examiner noted that the 
veteran had been previously diagnosed with a delusional 
disorder with depressive symptoms, a schizoaffective 
disorder, and chronic PTSD.  The examiner noted that the 
veteran reported having discharged his personal firearm, and 
that he was either hospitalized or incarcerated for a brief 
period.  The veteran indicated to the examiner that he had 
not seen a psychiatrist for the past six years because he 
could not afford such treatment, and did not want to visit 
the VAMC.  With respect to his active duty, the veteran 
stated that he had been given several "Article-15s" for 
disorderly behavior, and that he had served in Vietnam for 13 
months.  According to the veteran, he saw some 300 to 400 
people "with their heads blown away" in "Operation 
Charlie."  In addition, he stated that on one occasion, he 
was talking with a lieutenant who was killed when a "mortar 
hit him and blew his head away."  The veteran claimed that 
he experienced nightmares and flashbacks related to those 
events which had been very intense some years previously, and 
while currently less intense, were still present.  The 
examiner noted that the veteran was not particularly 
cooperative during the examination, and concluded with Axis I 
diagnoses of chronic PTSD, and alcohol dependence in partial 
remission.  He offered that it appeared that the veteran was 
exposed to traumatic events in Vietnam outside the realm of 
normal experience.  The examiner stated that with the 
veteran's history of nightmares and recurrent intrusive 
thoughts, he met the criteria for a diagnosis of PTSD.  He 
stated that PTSD symptoms were the result of stressors "like 
seeing people killed, like his friend's head being blown off, 
as identified."  

The Board has carefully reviewed the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD.  The veteran has 
reported experiencing depressive symptoms since the time of 
his discharge from service, and has reported that he 
underwent psychiatric treatment in 1969 and 1970.  However, 
the evidence of record does not support the veteran's 
assertions.  As noted, the veteran's service medical records 
do not disclose psychiatric treatment of any sort.  Further, 
prior to 1967, the veteran's service personnel records do not 
reflect any Article 15s or otherwise show any temporary 
reductions in rank which may be indicative of such 
nonjudicial punishment either during or after his period of 
service in Vietnam.  The Board notes that the first 
psychiatric treatment records available were dated in March 
1990, and the veteran was noted to have been first seen for 
psychiatric treatment in December 1989.  

Further, the veteran underwent a psychiatric evaluation in 
November 1979 and other than complaining of some occasional 
mild depressive symptoms was not found to have any 
psychiatric problems.  Some two years following his discharge 
from service, in July 1981, the veteran was diagnosed with a 
mild anxiety reaction with passive-dependent and passive-
aggressive characteristics.  Even assuming that diagnosis 
constituted an actual psychiatric disability or Axis I 
disorder for VA benefits purposes, it was not diagnosed 
within any presumptive period from the time of the veteran's 
discharge from service, and was not otherwise related to the 
veteran's service.  The Board also observes that the veteran 
did not report having experienced any of his alleged 
stressors as later claimed.  Accordingly, service connection 
for a psychiatric disorder cannot be granted on a direct 
basis.  

With respect to PTSD, the Board observes that the veteran's 
various diagnoses of Axis I PTSD as discussed above all 
appear to have been based on a stressor history as reported 
by the veteran.  The Board notes that during his VA rating 
examination interviews of November 1992 and June 1993, the 
veteran reported having served in combat as an infantryman.  
In stressor statements submitted in September 1996, he 
reported that he served as a "combat infantry cook."  The 
Board has not been made aware of the existence of any such 
military occupational specialty as "combat infantry cook," 
either past or present, and rather than serving in Vietnam as 
a combat infantryman, the veteran's service personnel records 
clearly document his service in Vietnam as a mess steward or 
cook.  

The Board recognizes that the veteran may have been present 
at the Dau Tieng base camp when its perimeter was breached by 
enemy troops.  However, he has failed to produce any evidence 
to show that he was exposed to any actual stressors.  The 
25th Infantry Division action summary discussed above only 
noted that rear-area personnel, including cooks, were placed 
in a bunker, but did not indicate that such bunker was in any 
way involved in combat or that any members of Company D were 
in any way placed in danger.  

Moreover, none of the diagnoses of PTSD have been based on 
verified stressors, and, as noted, appear to be based on the 
veteran's self-reported history rather than a review of the 
actual record.  With the exception of the diagnosis contained 
in the May 1998 examination report, prior diagnoses of PTSD 
appear to have been based on general statements by the 
veteran that he had disturbing intrusive recollections of his 
Vietnam experiences.  The PTSD diagnosis contained in the May 
1998 rating examination report is based on the veteran's 
claims of having witnessed the decapitation of a lieutenant 
by an incoming mortar round, and of witnessing some 300 to 
400 people killed "with their heads blown away."  Again, 
the Board emphasizes that such stressors have not been 
verified, and the veteran has been consistently unable to 
recall the names of any of the alleged close friends whom he 
claims were killed.  

In conclusion, the Board finds that the veteran has failed to 
produce any credible supporting evidence or information that 
his claimed stressors actually occurred, or that he 
participated in the defense of Dau Tieng base camp during the 
assault by enemy forces in February 1969.  The Board 
therefore concludes that the preponderance of the evidence is 
against his claim for entitlement to service connection for a 
psychiatric disorder, to include PTSD.  While the veteran may 
well believe that he has PTSD related to his active service, 
as a lay person, lacking in medical training or expertise, he 
is not qualified to address questions requiring an expert 
medical opinion, including medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, while his examining and treating psychiatrists may 
well believe that the veteran served in combat in Vietnam and 
incurred PTSD as a result, there is no credible evidence that 
his purported stressors actually occurred or that he was 
involved in combat.  Hence, the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, must be denied.  

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of his claimed stressors, 
even without regard to its sufficiency, it would not be 
changed by application of the criteria adopted under DSM-IV.  
Accordingly, the Board finds that the veteran is not 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.  


ORDER

Service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

